United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2672
                                   ___________

The Education Resources                 *
Institute, Inc.,                        *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Daniel A. Dettlaff,                     *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: January 6, 2003
                             Filed: January 15, 2003
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Daniel Dettlaff appeals the district court’s1 order granting summary judgment
to The Education Resources Institute, Inc. (TERI), and dismissing his counterclaim,
in TERI’s action for repayment of a defaulted student loan. After careful de novo
review of the record, see Rabushka v. Crane Co., 122 F.3d 559, 562 (8th Cir. 1997),
cert. denied, 523 U.S. 1040 (1998), we find no basis for reversal.



      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-